TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00008-CV


Council Creek South Community Organization, Appellant

v.

Frank Grubbs and Richard Smith, Appellees




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 30,514, HONORABLE PAUL DAVIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


		Appellant Council Creek South Community Organization filed a motion requesting
that its appeal be dismissed.  See Tex. R. App. P. 42.1(a)(1).  We grant the motion and dismiss the
appeal.

							_____________________________________
							Diane Henson, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed on Appellant's Motion
Filed:   February 9, 2007